Name: Commission Regulation (EC) No 517/2002 of 21 March 2002 determining the extent to which applications lodged in Ã arch 2002 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Romania and Bulgaria can be accepted
 Type: Regulation
 Subject Matter: Europe;  European construction;  tariff policy;  animal product
 Date Published: nan

 Avis juridique important|32002R0517Commission Regulation (EC) No 517/2002 of 21 March 2002 determining the extent to which applications lodged in Ã arch 2002 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Romania and Bulgaria can be accepted Official Journal L 079 , 22/03/2002 P. 0029 - 0030Commission Regulation (EC) No 517/2002of 21 March 2002determining the extent to which applications lodged in Ã arch 2002 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Romania and Bulgaria can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1899/97, of 29 September 1997, setting rules of application in the poultrymeat and egg sectors for the arrangements covered by the Europe Agreements with central and east European countries provided for by Council Regulations (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 and repealing Regulations (EEC) No 2699/93 and (EC) No 1559/94(1), as amended by Regulation (EC) No 1043/2001(2) and in particular Article 4(5) thereof,Whereas:The applications for import licences lodged for the second quarter of 2002 are, in the case of some products, for quantities less than or equal to the quantities available and can therefore be met in full, but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution,HAS ADOPTED THIS REGULATION:Article 1Applications for import licences for the period 1 April to 30 June 2002 submitted under Regulation (EC) No 1899/97 shall be met as referred to in the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 267, 30.9.1997, p. 67.(2) OJ L 145, 31.5.2001, p. 24.ANNEX>TABLE>